Citation Nr: 0729666	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-38 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
active duty.

2.  Tinnitus did not have its onset during active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred, nor is it 
presumed to have been incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  

2.  Tinnitus was not incurred, nor is it presumed to have 
been incurred in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the veteran's claim 
was received in July 2005.  He was notified of the provisions 
of the VCAA in correspondence dated in July 2005 and December 
2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant private and VA 
treatment records addressing the issues on appeal have been 
obtained and associated with the evidence.  Where 
appropriate, a medical nexus opinion addressing the issues on 
appeal have also been obtained and associated with the 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  

During a videoconference hearing before the Board in August 
2007, the veteran made a broad request that VA attempt to 
obtain any database that may exist of veterans who, like him, 
served at the United States Naval Training Center (USNTC) at 
Great Lakes, Illinois, in 1951, who filed claims for VA 
compensation for audiological disabilities, so as to provide 
evidence of a statistical correlation that may support his 
individual claim.  First and foremost, the Board is unaware 
that any such database exists.  The Board finds that there is 
insufficient justification to undertake such a broad search, 
and respectfully informs the appellant that the duty to 
assist the veteran does not require that VA conduct a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support the 
veteran's claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

As a result of the development that has been undertaken, the 
Board concludes that there is no reasonable possibility that 
further assistance will aid in substantiating the veteran's 
claims.  For these reasons, further development is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates.  As stated above, full compliance with VCAA 
has been accomplished regarding the issue of service 
connection.  Because the claims on appeal are being denied, 
any other notice requirements beyond those cited for service 
connection are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual background and analysis: Entitlement to service 
connection for bilateral hearing loss and tinnitus.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  The Board notes that the current objective evidence 
establishes that the veteran has met the regulatory threshold 
criteria for having hearing loss in each ear that is 
disabling for purposes of determining his eligibility for VA 
compensation.

According the his DD Form 214, the veteran's military 
occupational specialty was radio mechanic.  The veteran's 
service medical records show no complaints or findings 
related to tinnitus or defective hearing.  On examination for 
enlistment in service in December 1950 and separation from 
service in October 1954, the veteran's ears, canals, and 
tympanic membranes were within normal limits and he was noted 
to have clinically normal hearing acuity findings on 
whispered voice testing, recorded as 15/15, for each ear.  
service medical records reflect that in January 1951, he was 
treated for pharyngitis.  Penicillin was prescribed.  He 
returned to duty two days later, and no reaction to the 
medication was recorded.  

VA medical records show that the veteran was seen at an 
audiology clinic in October 2005 with complaints of tinnitus 
and decreased hearing of indeterminate time of onset.  He 
reported a history of noise exposure during naval service 
from working in close proximity to compressed air tanks.  In 
written statements in support of his claim, he also reported 
exposure to the noise of naval gunfire when gunnery practice 
was conducted aboard his vessel.  He stated that post-
service, he was a part-time police officer for 10 years, 
during which time he was exposed to the noise of small arms 
fire while qualifying on the pistol range, but that he wore 
hearing protection during shooting practice.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
65
50
55
LEFT
20
30
55
50
45

The clinical assessment was sensorineural hearing loss and 
tinnitus in both ears.  The VA audiologist reviewed the 
veteran's claims folder and, after considering his clinical 
history, presented the following opinion:

"In examining all of this information, it is less 
likely as not that this veteran's hearing loss and 
tinnitus are related to military service.  

(T)he veteran's audiometric  configuration is . . . 
not consistent with hearing loss due to noise 
exposure.  Also, the service medical records are 
silent for any complaints of hearing loss or signs 
of auditory pathology.  (T)herefore, it is less 
likely as not that the veteran's hearing loss and 
tinnitus are related to military service."
 
In the veteran's written correspondence in support of his 
claim, and in his oral testimony presented before the RO and 
the Board at a hearing conducted in August 2007, he presented 
his essential contentions that his hearing loss and tinnitus 
were the result of his having been subjected to medical 
testing during service as an involuntary test subject at the 
Great Lakes USNTC in 1951, in which he alleged that he was 
administered doses of aminoglycoside streptomycin, which he 
identified as a influenza vaccine that, according to medical 
literature cited by the veteran, could cause permanent 
auditory damage.  In this regard, the veteran's service 
medical records do not reflect that he participated in the 
medical testing that he alleges to have been involved, or 
otherwise indicate that he was administered doses of 
aminoglycoside streptomycin during his period of active duty.  
His service medical records show that in January 1951 he was 
prescribed penicillin to treat a case of pharyngitis, but 
otherwise do not show that he was ever subjected to large 
experimental doses of the antibiotic aminoglycoside 
streptomycin as he alleges.  Naval medical research records 
obtained by the veteran through the Freedom of Information 
Act show that tests were performed on naval personnel in the 
1950's at Naval Medical Research Unit No. 4 at Great Lakes, 
Illinois, that involved administering doses of various 
antibiotics (including streptomycin) on the subjects, but 
there was no documentation that specifically states the 
veteran himself was a test subject in these experiments, and 
the veteran admits that he was unable to provide any 
objective historical documentation that established his 
actual participation in these experiments.

In support of his claim, the veteran submitted lay witness 
statements from his spouse and two daughters, who stated in 
pertinent part that they noticed that the veteran had 
problems with his hearing and sense of balance for many 
years, and his spouse, who married the veteran in October 
1953, reported that she noticed that he was having these 
problems either during his period of service (when they were 
dating) or shortly afterwards.

The veteran also submitted private medical opinions from his 
private physicians, osteopaths, and audiologists, dated in 
2006 and 2007, all of which state, in pertinent part, that 
assuming the veteran's reported history of being administered 
large doses of aminoglycoside streptomycin during active duty 
as a medical test subject to be fact, they believed that the 
veteran's hearing loss, tinnitus, and equilibrium problems 
associated with his inner ear were consistent with 
aminoglycoside streptomycin toxicity and his reported history 
of exposure to aminoglycoside streptomycin in service. 

The Board has considered the above evidence but finds that it 
does not establish an objective link between the veteran's 
military service and his hearing loss and tinnitus.  The 
evidence shows that the actual time of onset of both 
disabilities did not occur during active duty or that hearing 
loss or tinnitus were manifest to a compensable degree within 
the one-year presumptive period following his discharge from 
service in October 1954, such that service connection for 
hearing loss or tinnitus could be granted on a presumptive 
basis as an organic disease of the nervous system.  Although 
the medical records reflect that the veteran reported a 
history of exposure to acoustic trauma in service, the 
clinical opinion of the VA audiologist who examined the 
veteran in October 2005 was that the auditory pattern of his 
bilateral hearing loss and tinnitus were not consistent with 
his reported history of noise exposure.  

The nexus opinions of the veteran's private physicians, 
osteopaths, and audiologists are of limited probative value 
in establishing a nexus with service because they are 
predicated upon the veteran's own account of his medical 
history of exposure to aminoglycoside streptomycin in 
service, and not upon any actual personal knowledge of such 
exposure, or upon any objective historical documentation that 
corroborates the veteran's allegations of such exposure.  
[See Swann v. Brown, 5 Vet. App. 177, 180 (1993): Where the 
facts show that the veteran received treatment from a 
physician many years after service, and the medical 
conclusions reached by the physician with regard to causation 
or nexus with service is clearly based solely upon the 
historical account provided by the veteran, or the hearsay 
recitation of a diagnoses or other medical history, 
unsubstantiated or otherwise corroborated by any objective 
medical historical documentation, VA is not bound to accept 
the medical conclusions or opinions of the physician.]  

To the extent that the veteran asserts that there exists a 
nexus between his bilateral hearing loss and tinnitus and his 
period of military service based on his knowledge of medicine 
and his own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Therefore, in view of the foregoing discussion, the Board 
concludes that the veteran's appeal with regard to his claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus must be denied.  Because the evidence in 
this case is not approximately balanced with respect to these 
claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


